Case 4:20-cv-40148-TSH Document 61 Filed 03/10/24 Page 1 of 3

FILED
IN CLERKS OF Figg

United States District Court for the 297) j11p 10 pH n
a HO: 2B

District of Massachusetts U.S. Dist
oe fFRICT CouRT

DISTRICT OF MASS
March 10,2021

Case Number 4:20-cv-40148-DHH

Brooks v. D'Errico et al

Objection to Motion for Leave to Submit Reply Brief...
Now comes Andrea Brooks, the Plaintiff in this case.
| object to the Motion filed by the Judicial Defendants on February 25, 2021.

1. The Judicial Defendants simply want the opportunity for the last word.
The Motion lacks substance and is basically a reiteration of their Motion to
Dismiss. The JudicialDefendants already had the opportunity to argue why
they think the case against them should be dismissed. It would go contrary to
“judicial economy” to allow unnecessary back and forth between litigants.
Please deny the Motion for Leave to Submit Reply... that was filed by the
Judicial Defendants on 2/25/21.
2s Granting the Motion for Leave to Submit Reply Brief would unfairly
prejudice me because | am seeking expedited relief in this matter. It is
obvious that | need an attorney to help me translate my documents into
“legalese” because the Judicial Defendants are attempting to fault me for not
being more familiar with legal terminology. | am seeking immediate relief in
this matter.

a. | have not seen my son since November 2020 because William

Albert D’Errico Jr is retaliating against me for filing my initial Complaint. Even

] of
Case 4:20-cv-40148-TSH Document 61 Filed 03/10/21 Page 2 of 3

though the parenting plan is heavily biased in Mr D'Errico's favor, he has
shown a pattern of blatantly violating the parenting plan and New Hampshire
Family Court has always refused to hold Mr D’Errico accountable for violating
their orders.

b. | need this Court to remedy the wrongdoing of the New
Hampshire Family Court as it pertains to the unlawful child support order and
the unfair parenting plan. | also need this Court to ensure that William Albert
D’Errico Jr follows the Orders of this Court.

o. The Judicial Defendants stated that they attempted to obtain my
assent to the filing of their motion by calling me. | am not available for phone
calls, video chats, or in-person meetings regarding this case. | do not feel safe
communicating directly with any of the defendants about this case. The
Judicial Defendants never treated me fairly before and | expect that pattern
to continue. All communication must be in writing. Thank you for
understanding.

4. | object to the filing of the four page reply because the Judicial
Defendants did not have permission from this Court before filing it. The reply
was submitted along with the request to submit the reply. Please DENY the
request and disregard the reply.

5 My reliance on Calder v. Jones is not misplaced. | explained my
arguments in my Objection to the Judicial Defendants’ Motion to Dismiss as
well as | could. If | had an attorney I’m sure the argument would have been
pleaded more professionally. | apologize if | inadvertently failed to follow any
of the rules of this Court as a pro se litigant.

6. The Judicial Defendants objected to the possibility of reimbursing me
for attorney's fees simply because | am representing myself. The Judicial
Defendants seem to think that | ought to be made to do all of this work
without compensation. That is slavery! | am sure the Judicial Defendants

would want to be compensated for this work. | have had to do countless

2 af 2
Case 4:20-cv-40148-TSH Document 61 Filed 03/10/21 Page 3 of 3

hours of research and writing for this case. This whole process has been
physically and emotionally draining. And | had to do all of this because of
wrongdoing on the part of the Judicial Defendants. If not for the actions and
inactions of the Judicial Defendants, | would not have gone through all of this.

| deserve to be compensated for my work.

Please DENY the Judicial Defendants’ Motion for Leave to Submit Reply Brief
and DISREGARD the attached four page Reply Brief.

March ID, 2021

 

Andrea Brooks
96 Old County Road
Winchendon, MA 01475
